DETAILED ACTION
	This office action is in response to the application and claims filed on September 28, 2021.  Claims 1-20 are pending, with claim 1 as the sole independent claim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on September 28, 2021, have been considered and made of record (note attached copy of forms PTO-1449).

Drawings
The original drawings (six (6) pages) were received on September 28, 2021.  These drawings are acknowledged.

Claim Objections
Claim 17 is objected to because of the following informalities: when reading claim 17 on its own, the term “second optical system” should be reviewed because there is no “first optical system” in claim 1 (or elsewhere in claim 17 itself).  If the features of claim 17 can be applied to claim 1 standing alone, correction should be made for the “to adjust an incident angle of the laser light” function.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pearl et al. NPL “Optimization of Laser Intracavity Second-Harmonic Generation by a Linear Dispersion Element.”
Pearl et al. NPL teaches (ABS; Entire Document, Fig. 1, Sections (2) “Theory” and (4) “Results” in particular) a laser device (Fig. 1) comprising: a light source (laser not shown in Fig. 1) configured to emit a laser light; a first mirror M1 and a second mirror M2 (as in Fig. 1) constituting a resonator (“intracavity”) where the laser light emitted from the light source enters; a nonlinear optical medium (“nonlinear crystal”, Fig. 1) located between the first mirror and the second mirror; and a dispersive medium (“Dispersive element”, Fig. 1) of adjustable effective optical thickness located between the nonlinear optical medium and at least one of the first mirror and the second mirror (note pgs. 1710-1711 in “Results” section 4, “The first was based on the dispersion of a rotatable parallel glass plate”, when such optical element rotates, the effective thickness of such is adjusted consistent with Applicant’s specification), which clearly, fully meets Applicant’s claimed structural limitations of independent claim 1.
	Regarding dependent claim 5, the light is folded N times (at least 1 time) by folding mirror M2 in Fig. 1 (“Theory”, “folding mirror M2”).

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zanger et al. U.S.P. No. 6,317,449 B1.
Zanger et al. U.S.P. No. 6,317,449 B1 teaches (ABS; Figs. 3-4; columns 5-8; Claims) a laser device (Fig. 4) comprising: a light source (source of “fundamental wavelength” not shown) configured to emit a laser light (laser); a first mirror M1 and a second mirror M2 (as in Fig. 4) constituting a resonator (ABS, “resonator of mirrors”) where the laser light emitted from the light source enters; a nonlinear optical medium (NK is a nonlinear crystal”, Fig. 4) located between the first mirror and the second mirror; and a dispersive medium (Prism “P”, Fig. 4) of adjustable effective optical thickness located between the nonlinear optical medium and at least one of the first mirror and the second mirror (the prism is described as being able to be controllably “translated” or “rotated”, which meets the effective thickness being adjusted during such operations, as is consistent with Applicant’s specification), which clearly, fully meets Applicant’s claimed structural limitations of independent claim 1.
	Regarding dependent claim 11, the mirrors M1 and M2 are convex in the context of Applicant’s specification (and Fig. 1), see Zanger Fig. 4 for this shape although the word “convex” is not found in Zanger’s specification, the mirrors are “curved.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zanger et al. U.S.P. No. 6,317,449 B1.
Regarding sole independent claim 1, Zanger et al. U.S.P. No. 6,317,449 B1 teaches (ABS; Figs. 3-4; columns 5-8; Claims) a laser device (Fig. 4) comprising: a light source (source of “fundamental wavelength” not shown) configured to emit a laser light (laser); a first mirror M1 and a second mirror M2 (as in Fig. 4) constituting a resonator (ABS, “resonator of mirrors”) where the laser light emitted from the light source enters; a nonlinear optical medium (NK is a nonlinear crystal”, Fig. 4) located between the first mirror and the second mirror; and a dispersive medium (Prism “P”, Fig. 4) of adjustable effective optical thickness located between the nonlinear optical medium and at least one of the first mirror and the second mirror (the prism is described as being able to be controllably “translated” or “rotated”, which meets the effective thickness being adjusted during such operations, as is consistent with Applicant’s specification).
Regarding further dependent claims 2, 5, 8, 14, and 17, Zanger ‘449 does not expressly and exactly teach these further dependencies upon the base claim.  There is no exact teaching for laser frequency components and THz differences (claim 2), using folding mirrors for N folds with the resonator (claim 5), using adjustments of the positions of the 1st or 2nd mirror (claim 8) for beam waist or Rayleigh length control, or using first and/or second optical systems for laser alignment properties of the beam during resonator operation (claims 14 and 17).  Note that claims 2, 5, 8, 14, and 17 are immediately dependent upon claim 1.  However, at the time of the effective filing of the current application, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use range of laser frequency components, folding mirrors to add optical path length, to use optimization or adjustment of the mirrors for the cavity, or to use optimization or adjustment of laser features input into the resonator / cavity, because Applicant has not disclosed that using such features provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Zanger ‘449 to perform equally well with these additional dependencies because these claim terms would have been easily recognized and integrated into the base system of Zanger Fig. 4.  Of note is that the base structural features of claim 1 and the application’s inventive concept are fully anticipated by Zanger (and Pearl NPL).  Further, it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).  Therefore, it would have been an obvious matter of routine skill and design choice to modify Zanger to obtain the invention as specified in claims 2, 5, 8, 14, and 17.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).
Regarding claims 3, 4, 6, 7, 9, 10, 12, 13, 15, 16, and 18-20, these claims are further removed from the base independent claim 1 by an intervening dependent claim.  These claims also would have been recognized and integrated by one having routine skill in the nonlinear optical laser resonator art, without undue experimentation or burden.  It has been held that the provision of adjustability, where needed, involves only routine skill in the art. Stevens.  One having ordinary skill in the art would have readily recognized such features as ways to maintain optimization or proper laser functionality based on feedback or potential errors.  KSR.  For these reasons, claims 3, 4, 6, 7, 9, 10, 12, 13, 15, 16, and 18-20 do not include any patentable features over the base prior art of Zanger, standing alone.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form references B-D and N-P:

-Reference B to Gries ‘595 is pertinent to a resonator arrangement including an optical nonlinear medium and a dispersive medium for having an adjustable effective optical thickness (prisms 1 and 2 in Fig. 1).
-Reference C to Morgner ‘559 is pertinent to a parametric oscillator with controllable input laser signals and dispersive control at the output (W1/W2).
-Reference D to Liu ‘996 is pertinent to active piezo control of a dispersive element in a resonator cavity.
-Reference N to Karpurshko EP ‘372 pertinent to a laser cavity with nonlinear optical element and a temperature controllable dispersive plate 240/242 in between a mirror and the nonlinear element.
-Reference O to Andersen WO ‘353 is pertinent to a laser apparatus with a rotatable optical element 114 in the resonant cavity (Fig. 1).
-Reference P to Ito WO ‘472 is pertinent to a method and apparatus for controlling a light source with additional element intracavity of the mirrors to the nonlinear optical element (Figs. 2 and 6).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                             May 6, 2022